Schnader, Special Dep. Att’y-Gen.,
We have your request to be advised whether there is any inconsistency between the Act of April 27, 1927, P. L. 473, and the Act of May 6, 1927, P. L. 833, with regard to the amount of the fees which county treasurers are permitted to collect for their services in issuing dog licenses.
The Act of May 6, 1927, amends certain sections of the Act of May 11, 1921, P. L. 522. Section 3 of the Act of 1921, as amended by the Act of May 13, 1925, P. L. 641, provides that all applicants for dog licenses shall pay, in addition to the statutory license fee payable to the Commonwealth, the sum of ten cents, which shall be the county treasurer’s fee for issuing, recording and reporting the license.
Section 4 of the Act of May 6, 1927, amending section 5 of the Act of 1921, provides that, whenever the holder of a dog license shall have lost the tag issued in connection with the license, a substitute tag may be furnished upon the payment of a fee to the Commonwealth and an additional ten cents for the use of the county treasurer.
Section 11 of the Act of 1921, as last amended by the Act of May 6, 1927, provides that applicants for kennel licenses shall also pay to the county treasurer an extra ten cents as his fee for issuing, recording and reporting the license.
The Act of April 27, 1927, amends section 42 of the Act of April 15, 1834, P. L. 537, as amended by the Act of May 13, 1925, P. L. 656. As amended by the Act of 1927, section 42 of the Act of 1834 provides:
1. That county treasurers shall be the agents of the Commonwealth for collecting and transmitting money for the Commonwealth.
2. That, “except fees paid for fish, hunters’ and dog licenses, which shall be the same as now prescribed by law, namely, 10 cents for each license," the *67county treasurers shall he entitled to deduct from the gross amount of moneys received by them for the Commonwealth on each separate account which they are required to keep and settle, a commission, the rate of which is graduated according to the amount collected and transmitted.
3. That, out of the commissions thus authorized and the fees for issuing fish, hunters’ and dog licenses, the county treasurers shall be entitled to retain for their own use compensation in amounts equal to-20 per centum of the salaries paid them for acting as county treasurers, and, in addition thereto, amounts necessary to reimburse them for certain necessary expenses in connection with the work of collecting and transmitting State money.
There is no inconsistency whatever between the Act of 1834, as amended by the Act of April 27, 1927, and the Act of 1921, as amended by the Act of May 6, 1927, insofar as concerns the amount of the fee chargeable by county treasurers for issuing dog licenses. The amount of this fee is fixed exclusively by the Act of 1921, as amended, and is not affected by the Act of 1834, as amended. The only effect of the Act of 1834, as amended, is to require county treasurers to pay into their respective county treasuries all fees received by them for issuing dog licenses in excess of the compensation and reimbursement for expenses which the act allows them to retain out of any fees and commissions which they receive for collecting State moneys.
Prom C. P. Addams, Harrisburg, Pa.